559 F.2d 282
15 Fair Empl.Prac.Cas.  1809, 15 Empl. Prac.Dec. P 7865Oliver I. SABALA, Individually and on behalf of all otherssimilarly situated, Plaintiff-Appellee-Cross-Appellant,v.WESTERN GILLETTE, INC., et al.,Defendants-Appellants-Cross-Appellees.Leonard M. RAMIREZ, Plaintiff-Appellee,v.WESTERN GILLETTE, INC., et al., Defendants-Appellants.
No. 74-2711.
United States Court of Appeals,Fifth Circuit.
Sept. 16, 1977.

G. William Baab, Dallas, Tex., for So.  Conf. of Teams.
A. J. Harper, II, Houston, Tex., for Western Gillette.
Theodore W. Russell, Los Angeles, Cal., for Western Gillette et al.
James P. Wolf, Houston, Tex., for Local Union 988.
Henry M. Rosenblum, Houston, Tex., for Sabala.
Sidney Ravkind, Houston, Tex., for Ramirez.
Appeals from the United States District Court for the Southern District of Texas.
Before WISDOM, SIMPSON, and RONEY, Circuit Judges.
PER CURIAM:


1
The Supreme Court of the United States vacated the judgment of this Court in Sabala v. Western Gillette, Inc., 5 Cir. 1975, 516 F.2d 1251, and remanded the cause to this Court for further consideration in light of International Brotherhood of Teamsters v. United States, 1977, 431 U.S. ----, 97 S.Ct. 1843, 52 L.Ed.2d 396.


2
In the circumstances of this case, in which we affirmed the District Court's judgment in large part, we think it appropriate for the District Court, in the first instance, to reconsider its decision in light of International Brotherhood of Teamsters v. United States.  The case is therefore remanded to the District Court for that purpose.  The District Court may conduct a hearing and the parties submit new evidence within limits the court considers proper.